t c memo united_states tax_court associated dentists of river falls f k a river falls dental associates ltd petitioner v commissioner of internal revenue respondent docket no filed date jay b kelly for petitioner blaine c holiday for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent's determination of deficiencies of dollar_figure and dollar_figure in its and federal income taxes respectively we must decide whether petitioner may deduct the rent that it paid to a shareholder in and we hold it may we must also decide whether petitioner may deduct the net_operating_loss nol claimed on its tax_return we hold it may not section references are to the internal_revenue_code in effect for the subject years rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded to the nearest dollar findings_of_fact some facts have been stipulated the stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference petitioner is a personal_service_corporation that provides dental services its principal_place_of_business at the time of the petition was in river falls wisconsin petitioner's stock is owned equally by two of its full-time employees stephen schwalbach dr schwalbach and timothy knotek dr knotek dr schwalbach is a dentist who has practiced dentistry through petitioner since he graduated from dental school in he and a classmate formed petitioner upon graduation and following the classmate's departure from the business dr schwalbach remains the only dentist to be continually associated with petitioner since its formation dr knotek is a dentist who has practiced dentistry through petitioner since he graduated from dental school in petitioner's operations are based in river falls in a two-floor big_number square-foot building the river falls building that is owned by dr schwalbach and his wife collectively the schwalbachs the building's lower level has a suite of rooms that has been let since to an orthodontist named david nelson dr nelson these rooms totaling big_number square feet include a laboratory a patient treatment room and a doctor’s office the lower level has other rooms that have been let to petitioner since at least these rooms totaling big_number square feet include an x-ray room an analysis room and a doctor's office petitioner has let the building's upper level and the building's parking lot since at least rooms on the upper level which measures big_number square feet include seven patient treatment rooms a laboratory and an x-ray room the parking lot holds approximately to cars and is accessible to the upper level by way of a handicap ramp in when dr schwalbach was petitioner's sole owner and dr knotek was an associate they discussed the possibility of owning petitioner's business jointly during their discussions which focused primarily on the value of a 50-percent interest in petitioner's business and the amount of rent that petitioner would have to pay the schwalbachs for use of the river falls building dr schwalbach and dr knotek sought advice from a list of people that included an attorney an accountant a specialist on business valuation and other dentists who had established relationships similar to the relationship sought by dr schwalbach and dr knotek dr schwalbach and dr knotek also referenced a professional publication of the american dental association looking specifically at a rent factor guideline stated therein dr schwalbach and dr knotek's discussions ended on or near date when dr knotek purchased from dr schwalbach 50-percent interests in petitioner and its office equipment contemporaneously therewith on date dr schwalbach and dr knotek in their capacities as officers of petitioner signed a lease with the schwalbachs under which the schwalbachs relet to petitioner the building's parking lot and the big_number square-foot area that it already occupied for a 5-year term ending on date petitioner agreed to pay the schwalbachs dollar_figure per month plus pay all utilities that it used all insurance on the building and all real_estate and personal_property_taxes that were related to the building real_estate_taxes paid in through totaled dollar_figure dollar_figure and dollar_figure respectively in dr schwalbach relet to dr nelson the big_number square-foot space that he already occupied for a 5-year term ending date at a rate of dollar_figure per year ie dollar_figure per square foot dr nelson practiced full time in hastings minnesota and he used the leased space day a week petitioner had the right to use the space when dr nelson did not dr nelson and dr schwalbach negotiated the stated rent but dr schwalbach's main intent during the negotiations was to secure dr nelson’s presence in the building day a week in order to further petitioner's business but for dr nelson the river falls area did not have an orthodontist before the schwalbachs own a commercial building the hudson building in hudson wisconsin a city that is close to river falls the hudson building is similar to the river falls building in terms of quality and available space but the hudson building is dissimilar to the river falls building in that the former is unimproved space whereas the latter is tailored to the needs of a dental practice during the subject years dr schwalbach let square feet in the hudson building for dollar_figure per year ie dollar_figure per square foot and he let another 468-square-foot space in the hudson building for dollar_figure per year ie dollar_figure per square foot in connection with its lease of the river falls building petitioner claimed deductions on its and tax returns for the following amounts of rent and real_estate_taxes rent dollar_figure dollar_figure real_estate_taxes big_number big_number total big_number big_number of these amounts respondent disallowed the following rent dollar_figure dollar_figure real_estate_taxes big_number big_number total big_number big_number petitioner also claimed a dollar_figure nol deduction on its tax_return the return stated that petitioner had sustained a dollar_figure nol in that it carried back dollar_figure of this loss to and that it was carrying forward the rest to respondent disallowed this deduction because respondent determined petitioner had not proven its right to it opinion we must first decide whether the rent inclusive of the real_estate_taxes that petitioner paid the schwalbachs for the river falls building equaled the fair rental value of the premises respondent determined it did not respondent argues that the fair rental value of the leased premises is dollar_figure a square foot as evidenced by the rental rate that the schwalbachs charged dr nelson for a portion of the same building petitioner argues that the rent charged dr nelson is not representative of fair rental value and that it may deduct all the rent it paid the schwalbachs we agree with petitioner generally a taxpayer may deduct reasonable rent paid for property used in a trade_or_business sec_162 710_f2d_1302 7th cir affg tcmemo_1981_610 limericks inc the parties have treated the real_estate_taxes paid_by petitioner as additional rent we do likewise v commissioner 165_f2d_483 5th cir affg 7_tc_1129 67_tc_694 when the lessor and the lessee are related however the lessee's deduction for rent is limited to the rent it would have paid had the terms of the lease been reached at arm's length ie the lessee's deduction is limited to the premises' fair rental value 458_f2d_631 9th cir affg tcmemo_1970_74 levenson klein inc v commissioner supra pincite see also milbrew inc v commissioner supra pincite fair rental value is a factual determination 225_f2d_870 9th cir affg a memorandum opinion of this court and petitioner bears the burden_of_proof rule a 290_us_111 close scrutiny of the facts is appropriate here because the lessee petitioner and the lessor the schwalbachs are related 174_f2d_569 7th cir affg 10_tc_1199 limericks inc v commissioner supra pincite 88_tc_906 affd 855_f2d_435 7th cir we are satisfied that petitioner paid the schwalbachs fair rental value for the river falls building in the respective years at issue petitioner's rental rate equaled no more than dollar_figure and dollar_figure per square foot dollar_figure big_number sq ft and dollar_figure big_number sq ft these rental rates which were reached by the parties to the lease following their informed review are slightly higher than the square footage rates that the schwalbachs charged the tenants of the hudson building given the additional fact that the hudson building is unimproved property and that the river falls building is an established dental clinic we believe that the market adequately supports the rental rates that the schwalbachs charged petitioner for the river falls building respondent looks to the dollar_figure rate charged to dr nelson and argues that this rate represents the fair rental rate of space in the river falls building we do not agree the dollar_figure rate charged dr nelson is not an adequate measure of fair rental value dr schwalbach was prompted to let the premises to dr nelson in order to secure his presence in the building day a week we do not believe that dr nelson let the premises at the price that a lessee would have paid an unrelated lessor to use the premises daily seeing that dr nelson used the premises only day a week and petitioner was entitled to use the space on other days such a compulsion on the part of the lessor and such a limitation on the part of the lessee is contrary to the test of fair rental we are unable to determine the exact rental rate for the big_number square feet of building space because the record does not reveal the amount of rent that was attributable to petitioner's lease of the parking lot value accordingly the rate charged dr nelson was not the measure of fair rental value as to the remaining issue ie the deductibility of the nol sec_172 allows a taxpayer to deduct an nol equal to the sum of nol carryovers plus nol carrybacks to that year sec_172 petitioner as the claimant of an nol must prove its right thereto 349_us_232 a deduction for an nol is not a matter of right it is a matter of legislative grace id 308_us_488 the record does not show that petitioner incurred an nol in or that any portion of this nol if in fact one was sustained was properly applied in petitioner must prove not only that it had an nol in but that a portion of an nol was properly deductible in see 25_tc_1100 revd and remanded on other grounds 259_f2d_300 5th cir 15_bta_596 see also sec_172 and absent an election to the contrary an nol for any taxable_year must first be carried back years and then forward years although petitioner's tax_return reports that petitioner incurred an nol in and that it carried back a portion of this loss to these representations are not enough for petitioner to meet its burden see jones v commissioner supra pincite we hold for respondent on this issue in reaching all our holdings herein we have considered all arguments by the parties for contrary holdings and to the extent not discussed above find those arguments to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
